Hart, J., (after stating the facts). The first petition, the foundation for the organization of the improvement district designated it “for the purpose of improving and constructing sidewalks and improving the streets in the town of Hazen, Arkansas.” The second petition which was signed hy the majority in value of the property owners of the proposed district described the improvements by naming the streets and sidewalks specifically and a less number than those in the whole of the city was described. Indeed there was a substantial variance between the improvement as described in the two petitions; and this was fatal to the va-lidity of the district. Meehan v. Maxwell, 115 Ark. 594, and Less v. Improvement District No. 1 of Hoxie, 130 Ark. 44. The decree is sought to be upheld by a special act of the Legislature enacted for the purpose of curing this defect. The special act was passed at the extraordinary session of the Legislature in September, 1919, and was void for the reason given in Booe v. Road Imp. Dist. No. 4 of Prairie County, Arkansas, ante p. 140. It follows that the decree must be reversed and the cause remanded with directions to grant the prayer of the complaint.